RESPONSE TO AMENDMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1, 4, 6, 7, 9–12, 15, 17 and 21–30 are pending in this application.
Claims 2, 3, 5, 8, 13, 14, 16 and 18–20 are canceled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/24/2021 and 9/29/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections – 35 USC §103
The 35 U.S.C. § 103 rejection of claims 1, 4, 6, 7, 9–12, 15, 17 and 21–30 is hereby withdrawn in light of the amendments and arguments filed on 11/3/2021.
Examiner’s Comment/Allowable Subject Matter
Claims 1, 4, 6, 7, 9–12, 15, 17 and 21–30 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Malhotra et al. (2020/0012921) discloses methods of estimating remaining useful life of equipment/devices based on non-linear regression analysis of prior time series data collected by Internet of Things sensors comprising both failed and censored instances for training purposes; and
Zhang et al. (2021/0048809) discloses methods of machine learning monitored data via collection performed by Internet of Things devices in order to determine remaining useful life estimation and performing analysis to predict failures where such prediction is treated as a binary classification problem.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/DAE KIM/
Examiner, Art Unit 2458                                                                                                    
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458